Title: Thomas Jefferson to Caspar Wistar, 10 June 1817
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Monticello
June 10. 17.
          
          Your favor of May 20. has been recieved, and with it the specimen of the letters of Doctr Franklin which we are likely to have published. I wish we may have all; but I am not yet relieved from the fear of suppressions. the anecdotes of his life would also be pleasing and instructive, and would place him in still another, and more amiable attitude before us.   I shall be glad indeed if you think of collecting & publishing them. some two or three I could furnish, and with the more pleasure if personally to yourself on the occasion of the visit with which you flatter us. I hope I shall not lose it’s benefit, as I have that of some other friends, by my occasional visits to Poplar Forest; at which place I shall be the latter part of this, & beginning of the next month; and again thro’ the months of August & September.
          I shall be glad to see another volume of the transactions of the Philosophical society; but have no contributions for it. in earlier life, when I might have done something on subjects analogous to their pursuits, I was constantly engaged in public affairs; and now that I am retired from them, without books, and without memory, I can hazard nothing which would do credit either to them or myself. the truth is that I have been drawn by the history of the times from Physical & mathematical sciences, which were my passion, to those of politics & government towards which I had naturally no inclination.
          I take this occasion of thanking you for Mellish’s map, which ought to have been the subject of an earlier and special acknolegement. it was not forgotten, but reserved only, for some other occasion of addressing you. for a correspondence with my friends has never been, and never can be a burthen to me. I have suffered heavily under that of persons at large, distributed all over the US. consulting me on subjects of no concern to myself, and yet, if answered at all, to be answered with some care, because of the frequent breaches of confidence by the publication of my letters. against this I have been obliged to revolt; and for a principal, among other reasons, that it occupied time which I wished to employ in correspondence with my friends. in this number I hold yourself most cordially, and shall never be happier than when your letters give me occasion of repeating to you the assurances of my affectionate friendship and respect.
          Th: Jefferson
        